Chalmers, J.,
delivered the opinion of the court.
Appellant, a school teacher in Newton County, has been convicted of the crime of perjury in swearing to an official report of his school, and has been sentenced to seven years in the penitentiary. He taught a free public school at Erin School-house in said county during both the first and second scholastic terms of the year 1880. The first term closed by law on the last day of August of that year. The day fell on Monday; and though the time limited by law for keeping open the school and for receiving payment from the county closed on that day, by consent of the patrons the school continued until Friday, on which day it closed for the term. At the termination attention was called to the fact that appellant had thus taught four days longer than he could by law be allowed payment for. The report for that month was properly made out, but it was agreed between himself and patrons (all save one assenting to it) that the four days thus lost, for which the county could pay nothing, should be made up to the teacher during the ensuing term. The school opened again for the next term with the month of November, and at the end of that month scholars enough were falsely added to the true number attending the school to make up for the number of days understated in August. It is for swearing to this false report that appellant has been convicted and sentenced. This cannot be considered as merely getting back in November that *141which appellant was entitled to in August, because in fact he had no legal claim on the county at all except for the number of scholars actually taught during that month. The time for carrying on the school was definitely fixed by law and closed with the last week of August. For this period only could the county be made to pay. All taught after that time was lost, and this was so whether the time was extended or the scholars exaggerated. It was not the scheme of the law that the county should pay for as many days as were actually taught, but only that it should pay for a fixed number of days during the year, and those days expired with the month of August. There was no contemplation of law that any scholar or any day should be carried forward on the rolls into' another term. For the extra days taught appellant could look only to his patrons, but in no manner to the county.
When the names of scholars were carried forward and falsely added to November, the appellant was seeking, by false swearing, to collect something from the county to which he was not entitled. He well knew that his report in November was false in fact; but the result of swearing to it, as he must have known would be the case, was to give him something not legally his. Can he escape the penalty of his false oath by saying that though he knew it was false, his neighbors were equally ignorant of the law as himself ? This would be to excuse the taking of an oath intentionally false upon the ground that somebody else concurred with him in a mistake of law. When a man intentionally makes a false oath to obtain something which the law does not give him, he is guilty of perjury, and cannot excuse himself by saying that somebody else equally ignorant of the law advised him to do it. Whatever difference it may make, in foro oonsdentice, it can make none in law. He was not ignorant of the falsehood he uttered, and his ignorance of the law as to what might have been the result of that falsehood, if true, cannot affect the result. He falsely swore that he had taught a certain number of children in November. He had really taught longer than required in August, but such teaching constituted no claim against the county; so that both the oath in November and the result accomplished by it were false. The crime of *142perjury is complete when the party knowingly swears to that which is false, which oath is necessary for the obtaining of money to which he is not legally entitled. Whether the result would be the same where the oath was intentionally false though the claim was legally due, this case does not require us to decide. Appellant’s own belief that he is entitled to it, as well as the grounds of that belief, are wholly immaterial. He knew that the fact sworn to was not true. The perjury was therefore willful. He knew that the money could not be obtained unless he took the oath. It was therefore corrupt. Nor is the result changed because others shared with him the mistake as to what the law was. Some of the instructions for the State were not free from error. But the appellant himself testified in the case and frankly stated every fact detailed above. He was guilty according to his own showing, and unquestionably so from all the statements of others. The errors consisted in the .assumption of facts by the court which might pei’haps have been left to the jury. But how can this avail him who has himself demonstrated his own guilt ? Resting the case wholly on his own testimony, his conviction was inevitable. It was said in Brown’s Case, 57 Miss. 424, that there should be two witnesses, or one witness and corroborating circumstances, to establish guilt of perjury. 'There was one witness other than the appellant in this case, and he himself testified to all the facts, thus furnishing the most abundant corroboration. The facts were much controverted, but we have •adopted the statement made by the appellant himself, since that •demonstrates his guilt. Affirmed.